DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.


Response to Amendment
The amendment, filed 22 December 2021, is fully responsive.

Applicant’s amendments to the claims 2-15 have overcome each and every objections previously set forth. The objections of the claims 2-14 have been withdrawn.

Applicant’s amendments to the claims 1 and 15 have only partially corrected the informalities that were previously identified by Examiner. See Claim Objections section below regarding the informalities that were not corrected.

Applicant’s amendments to the claims 10, 11 and 13 have overcome invocation of 112(f). The invocation of 112(f) of the claims 10, 11 and 13 have been withdrawn.


Response to Arguments
Applicant’s arguments, see page 7 fourth and fifth paragraphs, with respect to the 112(f) invocation of the claim 14 have been fully considered. However, the 112(f) invocation of claim 14 is determined to be proper and is, therefore, maintained. 
Applicant refers to various portions of the specification as structural examples of the features of claim 14 in an effort to contest the means-plus-function interpretation of this claim.  However, Examiner respectfully disagrees for, at least, the following reasons. 
Page 6, lines 1-2 of the specification describes “wherein the processing unit is arranged to receive the control signal from the monitoring unit and to operate according to the control signal”.  Examiner fails to appreciate the structure that the Applicant seems to refer to.  Rather, the referred description is explaining the receipt of a control and the operation according to such control signal.  Nothing more. 
Applicant also refers to page 8, lines 20-23 of the specification.  This portion describes “In another configuration, the refractive index measurement system is integrated with the food processor.  The sensor further comprises a controller unit operable to determine a soluble solids content value based on the determined refractive index of the food item. The controller unit may be configured to output the determined soluble solids content value as the characteristic information related to the food item in the food processor.”  However, claim 14 is not reciting a sensor nor a controller unit.  Thus, such portion of the specification also does not provide structural support for the recitations of claim 14. 
Applicant lastly refer to page 25, lines 28-30 of the specification.  However, the specification does not include page 25.  Rather, the last page of the specification is page 
As explained in the previous Non-Final Office Action, the recitation “processing unit” is construed as a means-plus-function feature defined to be a component of the food processor “to process the food item in the receptacle”, such as a blade.  In particular, page 13, lines 20-24 of the specification describes that “[t]he food processor 40 comprises a receptacle 42 for receiving and/or processing food items. As shown in FIG. 4, a removable lid 44 is optionally provided at a top of the receptacle 42. A rotatable blade 46 is arranged at the bottom of the receptacle 42, and the rotatable blade 46 is operable to rotate so as to cut the food items to reduce its particle size or into a liquid form when the food processor 40 is in operation.”  Thus, for purposes of examination, the “processing unit” of the food processor is construed as a blade component of the food processor.

Applicant’s arguments, see pages 9-12, with respect to the 102 and 103 rejections of the claim have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claim 1 is objected to because of the following informalities: “a rate of change of characteristic information” in lines 8-9 should read “a rate of change of the characteristic information”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “a rate of change of characteristic information” in line 7 should read “a rate of change of the characteristic information”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PALMER et al. (US 2021/0204757 A1), hereinafter ‘Palmer’, in view of Kushner et al. (US 2017/0049701 A1), hereinafter ‘Kushner’.

Regarding claim 1, Palmer teaches:
A monitoring apparatus configured to monitor a processing status of a food item under processing in a food processor, wherein the monitoring apparatus comprises: (Palmer: Abstract, figure 1 “A food processing hub (10) comprising an attachment connector (15) for connecting to a food processing attachment (20); wherein the hub (10) is adapted to supply a fluid to the attachment (20) via the attachment connector (15).”; [0101], figures 3-5 “The control circuits 106, 156 communicate via respective data connections 107, 157.”; [0206]-[0209] “In this way, the communication network is arranged to use and/or exchange between nodes any of the following data: Status and/or diagnostics, Sensor readings, Usage information, including electric and/or water usage”; [0335] “The hub may selectively upload certain user preferences/characteristics to the attachment based on criteria including whether the attachment has sensor capabilities related to that preference/characteristic, and whether that preference/characteristic belongs to a pre-determined category (eg.  allergies).  For example, medical or dietary preferences, which may have either been directly input by the user or automatically downloaded from a cloud server or mobile device, may be uploaded to the attachment.  The processor in the attachment will then monitor sensor data from the attachment's integral sensors to detect whether criteria related to the user preferences/characteristics are present.”; [0352] “Step 7.  The desired food characteristics for each step are transmitted by the hub control circuit to the attachment control circuit which drives the tools in the attachment to process the food to achieve the desired food characteristics based on feedback from sensor means within the attachment.”) [The combination of the control circuits 106 and 156 reads on a “monitoring apparatus”, and the food processing hub (10) and the food processing attachment (20) along with all the tools read on “a food processor”. The feedback from sensor used to achieve the desired food characteristics reads on “a processing status of a food item under processing”]
a sensor operable to determine characteristic information related to the food item in the food processor, … (Palmer: [0245] Attachments 20 may include a plurality of integral nutritional sensors 190 (eg.  gas chromatographs, spectrometers), sensors for measuring food characteristics such as weight 190e, density, and particulate size (eg.  optical sensors), orientation sensors 190a, and other sensors such as temperature sensors 190c and humidity sensors 190d--thereby enabling derivation of nutritional information of the food to be cooked 2000.”; [0350] “Step 5.  At each cooking-step, the hub will amend the parsed recipe ‘on the fly’ so as to achieve a specific nutritional content or meet a user preference/characteristic if it detects via sensor means in the attachment (or sensor means located elsewhere, such as in an appliance or in the mobile device) that the food characteristics at that stage vary with those required to meet the desired end-goal.”) [The sensor means that detect the food characteristics reads on “a sensor operable to determine characteristic information …”.]
a controller configured to provide a control signal to the food processor to control an operation of the food processor when the characteristic information or a rate of change of characteristic information meets a predetermined criteria. (Palmer: [0131] “Generally, air flow control module 140 controls the compressed air supply received either directly from the air compressor 112 or from a compressed air reservoir 116 to a tool (e.g., a whisk with a beater with holes through which air is blown to increase bubble-formation), and to an air heater 120 or air cooler module 122 to direct heated or cooled air to respectively a heated element 184 or a cooled element 186 of the tool.  This may be done responsive to control signals generated either by the processor in the attachment control circuit 156 based on sensor data received in the attachment 20, or by the processor in the hub control circuit 106 responsive to sensor data from sensors 118 either in the hub 10 or sensors 190 in the attachment 20.”; [0350] “Step 5.  At each cooking-step, the hub will amend the parsed recipe ‘on the fly’ so as to achieve a specific nutritional content or meet a user preference/characteristic if it detects via sensor means in the attachment (or sensor means located elsewhere, such as in an appliance or in the mobile device) that the food characteristics at that stage vary with those required to meet the desired end-goal.”; [0352] “Step 7.  The desired food characteristics for each step are transmitted by the hub control circuit to the attachment control circuit which drives the tools in the attachment to process the food to achieve the desired food characteristics based on feedback from sensor means within the attachment.”) [The processor in the attachment control circuit or the processor in the hub control circuit reads on “a controller”, and any of the control signals to the tools to process the food reads on “a control signal to the food processor to control an operation of the food processor”. The making the process meet the desired end-goal or achieve the desired food characteristics reads on “when … meets a predetermined criteria”.]

Palmer further, implicitly, teaches: 
wherein the characteristic information being associated with a nutrient release trend of the food item. (Palmer: [0245] Attachments 20 may include a plurality of integral nutritional sensors 190 (eg.  gas chromatographs, spectrometers), sensors for measuring food characteristics such as weight 190e, density, and particulate size (eg.  optical sensors), orientation sensors 190a, and other sensors such as temperature sensors 190c and humidity sensors 190d--thereby enabling derivation of nutritional information of the food to be cooked 2000.”) [The particulate size of the food characteristic information from the sensor implies “the characteristic information being associated with a nutrient release trend of the food item”.]

However, Palmer does not explicitly teach: wherein the characteristic information being associated with a nutrient release trend of the food item.
Kushner teaches: 
wherein the characteristic information being associated with a nutrient release trend of the food item. (Kushner: [0088] “The process of decreasing particulate size of these nutrients allows the entire mass of nutrients to disperse over a larger area of the small intestinal wall.  This dispersion greatly increases the surface area into which nutrients can be absorbed so that less of the nutritional intake passes into the large intestine for elimination.”) [The particulate size, a characteristic information, affecting the nutrient absorption reads on “the characteristic information being associated with a nutrient release trend …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Palmer and Kushner before them, to modify the food characteristics measurement during food processing to incorporate particle size of the processed food.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maximizing delivery/absorption of nutrition with the nutritional intake through the digestive system (Kushner: [0088] “This dispersion greatly increases the surface area into which nutrients can be absorbed so that less of the nutritional intake passes into the large intestine for elimination.”).

Regarding claim 3, Palmer and Kushner teach all the features of claim 1.
Palmer further teaches:
wherein the controller is further configured to determine a nutrient value of the food item based on the determined characteristic information. (Palmer: [0245] “Attachments 20 may include a plurality of integral nutritional sensors 190 (eg.  gas chromatographs, spectrometers), sensors for measuring food characteristics such as weight 190e, density, and particulate size (eg.  optical sensors), orientation sensors 190a, and other sensors such as temperature sensors 190c and humidity sensors 190d--thereby enabling derivation of nutritional information of the food to be cooked 2000.”) [Derivation of nutritional information reads on “to determine a nutrient value”.]

Regarding claim 4, Palmer and Kushner teach all the features of claim 1.
Palmer further teaches:
wherein the predetermined criteria includes the determined nutrient value being equal to or above a predetermined nutrient value. (Palmer: [0339] “The hub may also automatically amend a recipe based on feedback from nutritional sensors within the attachment to maintain a specific nutritional content for the end food product.  For example, due to natural variation in sugar content amongst fruits of the same species, sugar content of mixed fruit-drinks may vary even when the same amount of each fruit is used, resulting in either an excessively or insufficiently sweet end product.  The hub control circuit may detect variations in sugar content of fruit inserted into the attachment via data signals from nutritional sensors located in the attachment relayed to the hub control circuit via the attachment control circuit and, for example, increase the amount of sugar to be added by the user to the drink to achieve a desired sweetness in a given recipe.”)

Regarding claim 5, Palmer and Kushner teach all the features of claim 1.
Palmer further teaches:
wherein the characteristic information includes one or more of following: a particle size value, an electrical conductivity value, a pH value, a dry matter value, and a soluble solids content value. (Palmer: [0245] “Attachments 20 may include a plurality of integral nutritional sensors 190 (eg.  gas chromatographs, spectrometers), sensors for measuring food characteristics such as weight 190e, density, and particulate size (eg.  optical sensors), orientation sensors 190a, and other sensors such as temperature sensors 190c and humidity sensors 190d--thereby enabling derivation of nutritional information of the food to be cooked 2000.”)

Regarding claim 6, Palmer and Kushner teach all the features of claim 1.
Palmer further teaches:
wherein the sensor comprises a particle image analysis system configured to detect an image of the food item under processing in the food processor and to generate a corresponding image data. (Palmer: [0246] “In some embodiments, attachments 20 include an integral camera 195 operating in the visual and/or infra-red spectrum, allowing detection of food colour, status, temperature and temperature uniformity, and (using image-recognition and volume-estimation technology resource that may be integral to the hub/attachment or cloud-based) food-type and food volume.”)

Regarding claim 14, Palmer and Kushner teach all the features of claim 1.
Palmer further teaches:
A food processor comprising: a receptacle for receiving a food item to be processed; (Palmer: [0351] “Step 6.  At each step requiring heating/cooling of the food or components of the tool within the attachment, an air flow control module within either the hub or the attachment will be controlled either by the hub control circuit or the attachment control circuit to direct hot or cold air to the relevant food receptacle or tool component using flaps and valves.”)
a processing unit operable to process the food item in the receptacle; and (Palmer: [0354] “Step 9.  The hub then drives the air cooler module and the air flow control module to refrigerate food contained in a food receptacle of the attachment until it is removed for consumption.”) [The air cooler module or the air flow control module reads on “a processing unit”, and to refrigerate the food reads on “to process the food item”.]
the monitoring apparatus in accordance with claim 1, wherein the processing unit is arranged to receive the control signal from the monitoring apparatus and to operate according to the control signal. (Palmer: [0131] “Generally, air flow control module 140 controls the compressed air supply received either directly from the air compressor 112 or from a compressed air reservoir 116 to a tool (e.g., a whisk with a beater with holes through which air is blown to increase bubble-formation), and to an air heater 120 or air cooler module 122 to direct heated or cooled air to respectively a heated element 184 or a cooled element 186 of the tool.  This may be done responsive to control signals generated either by the processor in the attachment control circuit 156 based on sensor data received in the attachment 20, or by the processor in the hub control circuit 106 responsive to sensor data from sensors 118 either in the hub 10 or sensors 190 in the attachment 20.”; [0350] “Step 5.  At each cooking-step, the hub will amend the parsed recipe ‘on the fly’ so as to achieve a specific nutritional content or meet a user preference/characteristic if it detects via sensor means in the attachment (or sensor means located elsewhere, such as in an appliance or in the mobile device) that the food characteristics at that stage vary with those required to meet the desired end-goal.”; [0352] “Step 7.  The desired food characteristics for each step are transmitted by the hub control circuit to the attachment control circuit which drives the tools in the attachment to process the food to achieve the desired food characteristics based on feedback from sensor means within the attachment.”)

Regarding claim 15:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale. 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, in view of Kushner, further in view of Fujiwara et al. (US 4,541,573), hereinafter ‘Fujiwara’.
Regarding claim 2, Palmer and Kushner teach all the features of claim 1.
Palmer and Kushner do not explicitly teach: wherein the controller is further configured to provide the control signal to terminate the operation of the food processor when the predetermined criteria is met
Fujiwara teaches:
wherein the controller is further configured to provide the control signal to terminate the operation of the food processor when the predetermined criteria is met. (Fujiwara: Column 7 lines 32-37, figure 4a “When processing in the process P9 is completed, the program proceeds to the step S8, in which the cooking operation is brought to an end, the buzzer 12 sounds and the light-emitting diode L11 emits light, thus indicating the end of food processing.”) [As illustrated in figure 4a, when the process counter = N is YES from step S7 to step S8 reads on “when the predetermined criteria is met”, and being brought to an end reads on “to terminate”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Palmer, Kushner and Fujiwara before them, to modify the food processing hub to incorporate ending the food processing operation and alerting the user when the desired end-goal or food characteristics is achieved.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for automatically ending the food processing operation when the desired end-goal or food characteristics is achieved (Fujiwara: Abstract “According to these data groups, operation of the motor is controlled so that food is automatically processed.”; Column 7 lines 32-37, figure 4a “When processing in the process P9 is completed, the program proceeds to the step S8, in which the cooking operation is brought to an end, the buzzer 12 sounds and the light-emitting diode L11 emits light, thus indicating the end of food processing.”).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, in view of Kushner, further in view of Windham et al. (US 6,587,575 B1), hereinafter ‘Windham’.
Regarding claim 7, Palmer teaches all the features of claims 1 and 6.
Palmer and Kushner do not explicitly teach: wherein the particle image analysis system is further configured to process the image data to determine a particle size value of the food item.
Windham teaches:
wherein the particle image analysis system is further configured to process the image data to determine a particle size value of the food item. (Windham: Column 9 lines 44-57 “Hyperspectral and multispectral imaging are imaging techniques that combine aspects of conventional imaging with spectrometry and radiometry.  These techniques are capable of providing an absolute radiometric measurement over a contiguous spectral range for each and every pixel of an image.  Data from an image contain two-dimensional spatial information as well as spectral information at each location in the spatial domain.  These data can be considered as a three-dimensional hypercube (or data cube) which can provide physical and/or chemical information of a material under test.  This information can include physical and geometric observations of size, orientation, shape, color, and texture, as well as chemical/molecular information such as water, fat, and protein.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Palmer, Kushner and Windham before them, to modify the food processing hub with sensors to determine food characteristics to incorporate imaging and image analysis to obtain physical and geometric observations of the food.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing information to detect contamination of foods (Windham: Column 1 lines 13-19 “The invention relates to imaging systems for detecting contamination on foods.  The imaging systems can be used, for example, for real-time detection of fecal and ingesta on meat and poultry carcasses which may be present when carcasses are being processed.  The systems include both hyperspectral and multispectral imaging systems including apparatus, methods, and computer readable mediums.”).



Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, in view of Kushner, further in view of Lowe (US 7,036,687 B1), hereinafter ‘Lowe’.

Regarding claim 8, Palmer teaches all the features of claim 1.
Palmer and Kushner do not explicitly teach: wherein the sensor comprises a conductance sensor when in use is in contact with the food item under processing in the food processor, and the conductance sensor is operable to determine an electrical conductivity(EC) value of the food item.
Lowe teaches:
wherein the sensor comprises a conductance sensor when in use is in contact with the food item under processing in the food processor, and the conductance sensor is operable to determine an electrical conductivity(EC) value of the food item. (Lowe: Column 10 lines 46-57 “In another orientation, conductivity probes 80 may be inserted through apertures 84 in the mixing chamber 60 and terminate at the inner surface of the mixing chamber 60, exposing only a terminal end of the conductivity probe 80.  These conductivity probes 80 may be disposed on opposite sides of the mixing chamber 60, proximate to one another, in a different planar orientation, vertically oriented, angularly oriented, or in any other orientation which those of skill in the art may find practical.  In any orientation, conductivity probes 80 are provided in the interior of the mixing chamber 60 for measuring the conductivity of a beverage 11 which pools therein.”) [The conductivity probes read on “a conductance sensor”, and measuring conductivity of a beverage reads on “to determine an electrical conductivity(EC) value of the food item”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Palmer, Kushner and Lowe before them, to modify the food processing hub with sensors to determine food characteristics to incorporate measuring electrical conductivity of the food.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing measurements to yield more uniform food or beverage in both taste and appearance (Lowe: Column 2 lines 1-6 “The present disclosure includes a mixing chamber and a method of introducing concentrate and diluting water into the mixing chamber which will give rise to more accurate detection of conductivity of the resulting beverage within the mixing chamber.  Further, the mixing chamber will yield a more uniform beverage in both taste and appearance.”).

Regarding claim 9, Palmer, Kushner and Lowe teach all the features of claims 1 and 8.
Lowe further teaches:
wherein the conductance sensor comprises a pair of electrodes when in use is arranged in a receptacle for processing the food item of the food processor such that the pair of electrodes are in contact with the food item under processing in order to determine the EC value of the food item. (Lowe: Column 10 lines 46-57 “In another orientation, conductivity probes 80 may be inserted through apertures 84 in the mixing chamber 60 and terminate at the inner surface of the mixing chamber 60, exposing only a terminal end of the conductivity probe 80.  These conductivity probes 80 may be disposed on opposite sides of the mixing chamber 60, proximate to one another, in a different planar orientation, vertically oriented, angularly oriented, or in any other orientation which those of skill in the art may find practical.  In any orientation, conductivity probes 80 are provided in the interior of the mixing chamber 60 for measuring the conductivity of a beverage 11 which pools therein.”; Column 10 line 64 to Column 11 line 15, figure 2 “The conductivity probes 80 are coupled over a line 103 to controller 100.  The conductivity probes 80 are electrodes which are spaced apart a predetermined distance.  The conductivity probes 80 are electrically insulated from one another in their attachment to the body 61 through the use of an insulating material or insulating jacket on the probes so as to allow the conductivity probes 80 to accurately measure without interference from the material forming the mixing chamber 60.  The probes 80 are conductive within the chamber 60 with the liquid in the chamber 60 forming a path conductively coupling the probes 80 in the chamber 60.  The conductivity probes 80 provide measurements of the electrical conductivity of the beverage 11 contained in an area in which the probes lie, generally between the conductivity probes 80.  The measurements are taken at preprogrammed time intervals throughout the time period a beverage 11 is being dispensed, thus allowing real time feedback to the controller 100.”) [The conductivity probes 80, as illustrated in figure 2, read on “a pair of electrodes”, the apertures 84, as illustrated in figure 2, read on “a receptacle”, and the beverage reads on “a food item”.]
The motivation to combine Palmer, Kushner and Lowe, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 10, Palmer, Kushner and Lowe teach all the features of claims 1 and 8.
Lowe further teaches:
wherein the controller is further configured to determine a change in an EC value of the food item based on the EC value determined over a period of time. (Lowe: Column 4 lines 16-19 “While a controller 100 is shown in FIG. 1 generally external to the housing it is envisioned that the controller 100 may be incorporated into the housing to provide a self contained system.”; Column 11 lines 11-15 “The measurements are taken at preprogrammed time intervals throughout the time period a beverage 11 is being dispensed, thus allowing real time feedback to the controller 100.”; Column 11 lines 28-36 “Controller 100 interprets the real time conductivity measurements by comparing them against a preprogrammed or user selected target conductivity reading or range of readings.  If the real time conductivity measurements of the conductivity probes 80 fall within the preprogrammed range of conductivity readings, the beverage being produced is deemed to be within the desired range and the controller 100 will continue to operate the pump 20 at its current speed or otherwise deliver concentrate at a desired rate.”) [The preprogrammed time intervals reads on “a period of time”, the real time feedback compared with the target reads on “to determine a change in an EC value …”.]
The motivation to combine Palmer, Kushner and Lowe, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 11, Palmer, Kushner and Lowe teach all the features of claims 1, 8 and 10.
Lowe further teaches:
wherein the controller is further operable to output the determined change in the EC value. (Lowe: Column 11 lines 37-44 “If the real time conductivity measurements are outside of the preprogrammed range of conductivity readings, the beverage 11 being produced is deemed to be outside the desired range.  In this case, the controller 100 will either increase or decrease the rate of pump 20 dependant on whether the real time conductivity measurements fall below or above the preprogrammed range of conductivity readings.”) [Increasing or decreasing the rate of pump based on the changes in the conductivity reads on “to output the determined change in the EC value”.]
The motivation to combine Palmer, Kushner and Lowe, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, in view of Kushner, further in view of Henderson et al. (US 2010/0040728 A1), hereinafter ‘Henderson’.

Regarding claim 12, Palmer and Kushner teaches all the features of claim 1.
Palmer and Kushner do not explicitly teach: wherein the sensor comprises a refractive index measurement system arranged to determine a refractive index of the food item under processing.
Henderson teaches:
wherein the sensor comprises a refractive index measurement system arranged to determine a refractive index of the food item under processing. (Henderson: [0069] “Dry substance (ds) level of each food product was determined by calculation from the refractive index, with the calculation assuming that the solids present were sucrose.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Palmer, Kushner and Henderson before them, to modify the food processing hub with sensors to determine food characteristics to incorporate measuring refractive index.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining safe levels of various contents in the food product (Henderson: [0002] “These compounds impart mild sweetness, but also significantly, they are soluble dietary fibers with documented health benefits.  FOSs are found naturally in, for example, banana, tomato, onion and numerous other plant sources.  For commercial use, FOSs are produced enzymatically from sucrose using fructosyltransferase enzymes.  FOSs are commercially available as a nutritional supplement and have Generally Recognized As Safe (GRAS) status.  While publications exist on the use of FOS as a nutritional supplement, disclosed herein is a novel in situ process to convert endogenous or naturally occurring sucrose in a food product to a soluble dietary fiber (e.g., FOS) by contacting the food product with a fructosyltransferase.”; [0069] “Dry substance (ds) level of each food product was determined by calculation from the refractive index, with the calculation assuming that the solids present were sucrose.”).

Regarding claim 13, Palmer, Kushner and Henderson teach all the features of claims 1 and 12.
Henderson further teaches:
wherein the sensor further operable to determine a soluble solids content value of the food item based on the determined refractive index of the food item. (Henderson: [0069] “Dry substance (ds) level of each food product was determined by calculation from the refractive index, with the calculation assuming that the solids present were sucrose.”) [The amount of sucrose present in the food reads on “a soluble solids content value”.]
The motivation to combine Palmer, Kushner and Henderson, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116